Notice of Pre-AIA  or AIA  Status
                                                                DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                      
This action is in response to applicant’s communication filed on 7/5/2022
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosenblatt et al (US 10.340,438) .
With respect to claim 1, Rosenblatt et al ‘438  teaches a device, comprising: a superconducting qubit chip having one or more qubits”706”; and a semiconductor chip having one or more electromagnetic transmitters and mounted on the superconducting qubit chip so that at least one of the one or more qubits has above it a corresponding one of the one or more electromagnetic transmitters. (see fig. 4 and 5 col.8, lines 44-67). 
Note Rosenblatt et al ‘438 teach laser emitting electromagnetic radiation, which is interpreted as emitter, which in turn interpreted as transmitter 
With respect to claim 2. Rosenblatt et al ‘438   The device, wherein the corresponding one of the one or more electromagnetic transmitters emits a localized electromagnetic wave toward a set of one or more capacitor pads”708” of the at least one of the one or more qubits, thereby annealing a Josephson junction”704” of the at least one of the one or more qubits. .(see fig. 4 and 5 col.8, lines 44-67)
With respect to claim 7. Rosenblatt et al ‘438   A method, comprising: providing a superconducting qubit chip having one or more qubits; and providing a semiconductor chip having one or more electromagnetic transmitters mounted on the superconducting qubit chip so that at least one of the one or more qubits has above it a corresponding one of the one or more electromagnetic transmitters. .(see fig. 4 and 5 col.8, lines 44-67). Note Rosenblatt et al ‘438 teach laser emitting electromagnetic radiation, which is interpreted as emitter, which in turn interpreted as transmitter. Rosenblatt et al specifically teach laser source integrated as transmitter, is positioned on Josephson junction (see Col.2, lines 62-67; col.3, lines 1-5)
With respect to claim 8. Rosenblatt et al ‘438 The method, wherein the corresponding one of the one or more electromagnetic transmitters emits a localized electromagnetic wave toward a set of one or more capacitor pads of the at least one of the one or more qubits, thereby annealing a Josephson junction of the at least one of the one or more qubits. .(see fig. 4 and 5 col.8, lines 44-67)
With respect to claim 13 Rosenblatt et al ‘438 . A device, comprising: a superconducting qubit chip having one or more qubits; and a semiconductor chip having one or more electromagnetic transmitters and mounted on the superconducting qubit chip. . (see fig. 4 and 5 col.8, lines 44-67)
With respect to claim 14. Rosenblatt et al ‘438  teach the device, wherein the one of the one or more electromagnetic transmitters emits a localized electromagnetic wave toward a set of one or more capacitor pads of the at least one of the one or more qubits, thereby annealing a Josephson junction of the at least one of the one or more qubits. (see fig. 4 and 5 col.8, lines 44-67)
Claims 1,2, 7, 8, 13, 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Rosenblatt et al (US 10,170,681).
With respect to claim 1, Rosenblatt et al’681 teaches a device, comprising: a superconducting qubit chip having one or more qubits”300”; and a semiconductor chip having one or more electromagnetic transmitters and mounted on the superconducting qubit chip so that at least one of the one or more qubits has above it a corresponding one of the one or more electromagnetic transmitters (fig.1, col.7, lines 14-57)
Note Rosenblatt et al ‘438 teach laser emitting electromagnetic radiation, which is interpreted as emitter, which in turn interpreted as transmitter. Rosenblatt et al specifically teach laser source integrated as transmitter, is positioned on Josephson junction (see Col.2, lines 62-67; col.3, lines 1-5)
With respect to claim 2. Rosenblatt et al ‘681 teach the device, wherein the corresponding one of the one or more electromagnetic transmitters emits a localized electromagnetic wave toward a set of one or more capacitor pads”304” of the at least one of the one or more qubits, thereby annealing a Josephson junction”302” of the at least one of the one or more qubits. (fig.1, col.7, lines 14-57)
With respect to claim 7. Rosenblatt et al ‘681 teach a method, comprising: providing a superconducting qubit chip having one or more qubits; and providing a semiconductor chip having one or more electromagnetic transmitters mounted on the superconducting qubit chip so that at least one of the one or more qubits has above it a corresponding one of the one or more electromagnetic transmitters. (fig.1, col.7, lines 14-57)
With respect to claim 8. Rosenblatt et al ‘681 teach the method, wherein the corresponding one of the one or more electromagnetic transmitters emits a localized electromagnetic wave toward a set of one or more capacitor pads of the at least one of the one or more qubits, thereby annealing a Josephson junction of the at least one of the one or more qubits. (fig.1, col.7, lines 14-57)
With respect to claim 13 Rosenblatt et al ‘681 teach a device, comprising: a superconducting qubit chip having one or more qubits; and a semiconductor chip having one or more electromagnetic transmitters and mounted on the superconducting qubit chip. (fig.1, col.7, lines 14-57). Note Rosenblatt et al ‘438 teach laser emitting electromagnetic radiation, which is interpreted as emitter, which in turn interpreted as transmitter. Rosenblatt et al specifically teach laser source integrated as transmitter, is positioned on Josephson junction (see Col.2, lines 62-67; col.3, lines 1-5)

With respect to claim 14, Rosenblatt et al ‘681 teach the device, wherein the one of the one or more electromagnetic transmitters emits a localized electromagnetic wave toward a set of one or more capacitor pads of the at least one of the one or more qubits, thereby annealing a Josephson junction of the at least one of the one or more qubits. (fig.1, col.7, lines 14-57)
                                  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 10,475,983. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant broad claims is encompassed by the scope of narrowest patented claims. Note instant claims are recited by word transmitter, which is similar to emitter in patented claims.
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. Applicant argues that Rosenblatt do not teach  laser, interpreted as transmitter, is not mounted on qubits. However, Rosenblatt et al specifically teach  laser source integrated as transmitter, is positioned on Josephson junction (see Col.2, lines 62-67; col.3, lines 1-5)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10,707,402. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claims is encompassed by the scope of patented claims. Note instant claims are recited by word transmitter, which is similar to emitter in patented claims
                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/
 Primary Examiner, Art Unit 2816